DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bergnach on 2/24/2021.

The application has been amended as follows: 

1-11.     (Cancelled)

19.    (Currently Amended) The method of claim 12, wherein joining a stamped second plate to the stamped first plate includes either overlapping an outer perimeter of the first plate with an the outer perimeter of the second plate within the outer perimeter of the first plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the references of record teach “removing a portion of the turbulating insert to create an aperture within the remaining turbulating insert” and “placing the removed portion of the turbulating insert into the aperture of the remaining turbulating insert” in combination with remaining limitations in Claim 12.
Ruppel et al. (U.S. Patent No. 6,039,112), Aiello et al. (WO2020/033139) an UEDA (U.S. Patent Publication No. 2015/0000865) teach “a method of making a heat exchanger comprising a forming a turbulating insert and placing the turbulating insert into a stamped first plate and joining a stamped second plate to the stamped first plate to enclose the turbulating insert withing a fluid volume created between the stamped first plate and the stamped second plate”.  However, all of them fail to suggest or teach “removing a portion of the turbulating insert and palcing the removed portion of the turbulating insert into the aperture.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2/24/2021